730 N.W.2d 737 (2007)
Richard SHEPARD, Plaintiff-Appellee,
v.
M & B CONSTRUCTION, L.L.C., Defendant-Appellant.
Docket No. 132351. COA No. 261484.
Supreme Court of Michigan.
May 11, 2007.
By order of February 9, 2007, this Court directed the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.